


Exhibit 10.25


THE LACLEDE GROUP 2011
MANAGEMENT CONTINUITY PROTECTION PLAN
(as of January 1, 2011)


This Plan was adopted in the best interests of the Company and its stockholders
for the purpose of reinforcing and encouraging the continued attention and
dedication of the Plan Participants to their assigned duties without distraction
in potentially disturbing circumstances arising from the possibility of any
future change in control of the Company.


I.           Participants


Participants shall include all Officers of The Laclede Group, Inc. (the
“Company”) and Laclede Gas Company first appointed to an officer position on or
after January 1, 2011, as well as certain other key officers of other Company
Affiliates as may be first determined on and after January 1, 2011.  It is
contemplated that the features set forth below would be incorporated in
agreements to be entered into between the Company and each of such officers.


II.          Change In Control
 
Change In Control occurs if and when any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) is or
becomes a beneficial owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities or when any such person becomes a
beneficial owner, directly or indirectly, of at least thirty percent (30%) and
no more than fifty percent (50%) of such securities and a majority of the
outside members of the Company’s Board of Directors decides that a de facto
Change in Control has occurred.


Notwithstanding the foregoing, to the extent that any Award granted under the
Plan is subject to the provisions of Section 409A of the Code, the definition of
Change of Control shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A of the Code to the extent such Award
constitutes nonqualified deferred compensation within the meaning of Section
409A of the Code.


III.         Cause


With respect to termination by the Company or a Company Affiliate of the
Participant’s employment, Cause shall mean:


(i)     Willful and continued failure by the Participant to perform
substantially the duties of employment assigned by the Company or any of 
 
 
1
 
 
 
its Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness) after a demand for substantial performance has been
delivered by the Company, which specifically identifies the manner in which it
is believed that the Participant has not substantially performed such duties;


(ii)    Willful engagement by the Participant in misconduct that is materially
injurious to the Company or any of its Affiliates.


IV.        Good Reason


With respect to the termination by the Participant of his or her employment with
the Company, Good Reason shall mean:


(i)     a material diminution in the Participant’s base salary compensation or
Annual Incentive Plan Performance Award target level;


(ii)    a material diminution in the authority, duties or responsibilities of
the Participant;


(iii)   a material change, of not less than 25 miles, in the geographic location
at which the Participant’s office is located;


(iv)   the failure by the Company or its Affiliates, as applicable, to continue
to provide the Participant with benefits substantially similar to those enjoyed
by the Participant under any of the tax-qualified, nonqualified or welfare
benefit plans of the Company or its Affiliates in which the Participant was
participating immediately prior to the Change in Control.


V.        Employment and Employment Termination


Employment with the Company shall include employment with the Company, any
Affiliate of the Company, any successor of the Company, or any Affiliate of such
successor.
 
Employment Termination shall mean the effective date of:


(i)     the termination by the Company or any of its Affiliates of the
Participant's employment with the Company other than for Cause; or


(ii)    the termination by the Participant of his or her employment with the
Company for Good Reason;
 
 
2
 
 
 
provided that an event in (i) or (ii) must also be a “separation from service”
as defined under Final Treasury Regulation Section 1.409A-1(h), including the
default presumptions thereof.
 
VI.        Affiliates


For purposes of the Plan, “Affiliate” shall mean (i) any person or entity that
directly or indirectly controls, is controlled by or is under common control
with the applicable entity and/or (ii) to the extent provided by the Company,
any person or entity in which such entity has a significant interest.  The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as applied to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting or other securities, by contract or otherwise;
provided, however, with respect to any deferrals subject to Section 409A of the
Code, the term “Affiliate” shall mean any member of the applicable entity’s
control group within the meaning of Final Treasury Regulation Section
1.409A-1(h)(3), as such may be modified or amended from time to time, by
applying the “at least 50 percent” provisions thereof.
 
VII.       Benefits


If, within twenty-four (24) months following a Change in Control, the Company or
a subsidiary terminates Participant, other than for Cause, or the Participant
terminates his or her employment with the Company and its Affiliates for Good
Reason, such Participant shall be entitled to receive at such time (or such
other time as provided below) a non-discounted lump sum in an amount equal to
the “average annual compensation” as such term is referred to in Treasury
Regulation Section 1.280G-1 Question and Answer 34 and such other guidance
promulgated under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) paid to Participant for the five-year period (or if the Participant
is employed by the Company for less than five years, such shorter period)
immediately preceding such termination of employment or resignation (each a
“separation from service” as shall be determined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Final Treasury
Regulation 1.409A-1(h), including the default presumptions thereof), multiplied
by: (1) in the case of the President or of the Executive Vice President, 2.99
times; or (2) in the case of all other Participants, 2.00 times.


However, notwithstanding the above, in no event shall the benefit be greater
than an amount equal to the average monthly compensation paid to Participant for
the five-year period (or if employed by the Company for less than five years,
such shorter period) immediately preceding such separation from service
multiplied by the number of months remaining from such date of separation from
service until the date upon which the Participant would have been 65 years of
age.
 
 
 
3
 
 
 
Notwithstanding any provision herein to the contrary, if the Company determines
that Participant is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and regulations and other guidance issued
thereunder, then such benefit (or portion thereof) shall be paid no earlier than
the first day of the seventh month following the month of Participant’s
separation from service (with the first such payment being a lump sum equal to
the aggregate benefit the Participant would have received during such period if
no such payment delay had been imposed, together with interest on such delayed
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code at the time of such separation from service).


Moreover, notwithstanding the above, to the extent, if any, that any payment or
distribution of any portion of the benefit described above (together with any
other benefit under any other plan, policy or arrangement) would trigger any
adverse tax consequences under Section 280G of the Code, or Section 4999 of said
Code, such as loss of deductions to the Company, or the payment of an additional
excise tax by the Participant, or both, then the benefit hereunder (and to the
extent necessary, under any other plan, policy, or arrangement providing for
“parachute payments” as defined under Code Section 280G) shall be reduced (on a
pro rata basis for all such plans, policies, or arrangements) to $1 less than
that extent, and to no greater extent.  Parachute payments and/or any cutback
amount and any other determination with respect to Code Section 280G shall be
determined by the Company in good faith.
 
VIII.      Amendment/Termination of the Plan





The Company may amend this Plan at any time, and from time to time; provided,
however, that no amendment adopted after the effective date of a Change in
Control shall have the effect of (i) removing a Participant from this Plan, (ii)
adding conditions for participation or the entitlement to receive benefits under
this Plan, (iii) reducing the amount of benefits payable to a Participant, or
(iv) otherwise restricting a Participant’s right to receive benefits under the
Plan, except as may otherwise be required to conform such payments to the
requirements of Section 409A of the Code.  The Company’s Board of Directors may
terminate the Plan at any time prior to a Change in Control.  The Plan may not
be terminated after the effective date of a Change in Control, except that the
Plan shall automatically terminate upon payment of all benefits due after such
Change in Control.  Notwithstanding the above, the Plan may not be terminated
and payments accelerated thereunder contrary to the provisions of Section 409A
of the Code including, without limitation, Final Treasury Regulation Section
1.409A-3(j)(4)(ix) with reference to Final Treasury Regulation Section
1.409A-1(g).

 
4
 
 



IX.        Administration


The Plan shall be administered by a person or committee appointed by the
Company’s Board of Directors (the “Plan Administrator”).  In the absence of such
appointment, the Plan Administrator shall be the Board of Directors.
 
X.         Claim for Benefits





Any claim for benefits under this Plan shall be submitted to the Plan
Administrator.  If the Plan Administrator denies the claim for benefits, in
whole or in part, the Plan Administrator shall notify the claimant of the
adverse benefit determination no later than ninety (90) days after receipt of
the claim by the Plan, unless the Plan Administrator determines that special
circumstances require an extension of time, which may not exceed a further
ninety (90) days, for processing the claim and so notifies the claimant in
writing prior to the termination of the initial 90 day period.  In the event
that a claim for benefits under this Plan has been denied by the Plan
Administrator, the decision shall be subject to review by the Company upon
written request of the claimant made to the Plan Administrator within sixty (60)
days of receipt by the claimant of notice of such denial.  Upon request and free
of charge, the Company shall provide the claimant with reasonably access to all
pertinent information, documents and records with respect to the claim.  The
decision of the Company upon review shall be in writing and shall state the
reasons for the decision and the provisions of this Plan on which the decision
is based.  Such decision shall be made within sixty (60) days after the
Company’s receipt of written request for such review unless a hearing is
necessitated to determine the facts and circumstances, in which event a decision
shall be rendered as soon as possible, but not later than one hundred and
twenty (120) days after receipt of the claimant’s written request for
review.  The decision of the Company upon review shall be final and binding on
all persons.

 
XI.        Severability and Applicable Law



 
The illegality of any provision of this Plan shall not affect the enforceability
of any other provision of this Plan.  The Plan shall be construed in accordance
with and governed by the substantive laws of the State of Missouri without
regard to conflict of law rules.
 
XII.       Withholding





All payments made under the Plan to a Participant or his or her beneficiary
shall be subject to withholding of such amounts as the Company reasonably may
determine are required to be withheld pursuant to any applicable Federal, state,
local, or foreign law or regulation.
 
 
5
 
 
 
XIII.      Miscellaneous


The rights of Participants and their beneficiaries to benefits under the Plan
shall be solely those of unsecured general creditors of the Company.  The Plan
constitutes merely a promise by the Company to make benefit payments in the
future.  The Plan is intended to be unfunded for purposes of the Code and Title
I of the Employee Retirement Income Security Act of 1974, as
amended.  Notwithstanding the foregoing, the Company may contribute to a trust
fund under a “rabbi trust” agreement between the Company and a banking
organization, if such a trust fund is hereafter established, and payments under
the Plan may be made from any such trust fund.  Any asset acquired or held by
the Company in connection with the Company’s liabilities under the Plan shall
not be deemed to be security for the performance of the Company’s obligations
under this Plan.


The rights and interests of Participants and their beneficiaries to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Participants or their beneficiaries, and any
such rights and interests under the Plan shall not be liable for or subject to
any obligation or liability of the Participant or beneficiary.


Notwithstanding any other provision of the Plan, the Plan is intended to comply
with Section 409A of the Code and shall at all times be interpreted in
accordance with such intent that amounts that may become payable to Participant
shall not be taxable to such Participants until such amounts are paid in
accordance with the terms of the Plan.  To the extent that any provision of the
Plan violates Section 409A of the Code and the Final Treasury Regulations
promulgated thereunder such that amounts would be taxable to a Participant prior
to payment or otherwise subject to penalties under Section 409A of the Code,
such provision shall be automatically reformed or stricken to preserve the
intent hereof.  Notwithstanding the foregoing, in no event will the Company or
any of its Affiliates have any liability for any failure of the Plan to satisfy
Section 409A of the Code and such parties do not guarantee that the Plan
complies with Section 409A of the Code.





 
6
 
 
